
	
		II
		111th CONGRESS
		1st Session
		S. 2095
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Ms. Mikulski (for
			 herself and Mr. Cardin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the National Great Black Americans Commemoration
		  Act of 2004 to authorize appropriations through fiscal year
		  2015.
	
	
		1.Authorization of
			 appropriations through fiscal year 2015Section 3(c) of the National Great Black
			 Americans Commemoration Act of 2004 is amended by striking 2009
			 and inserting 2015.
		
